Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 & 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Espy (US 4,042,122).
Interpretative Note 1. With respect to claim 1, line 7 which recites “a gripper…capable of gripping a first connector” according to MPEP 2114 IV “functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate.” In other words claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed.  See also MPEP 2112.02 In this case, Espy discloses a gripper attached to a movable arm body connected to a base. Therefore, Espy’s opposed clamping portions 38, 38 of gripper 14 which are attached to movable arm body 22, 24, 26 and have the capability to move towards and away from each other to grip an article 12 therebetween are functionally equivalent and fully capable of gripping a first connector.
	Espy discloses-
a movable arm body 22, 24, 26 connected to a base 28 on a base end side of a movable arm body; and 
a gripper 14 connected to a distal end side of a movable arm body and capable of gripping a first connector, wherein 
a connector fitting device configured to move a gripper to an arbitrary position in a three-dimensional space and in an arbitrary direction in a three-dimensional space, and
wherein a gripper include a pair of clamping portions 38, 38, and a pair of clamping portions each include first two protrusions 34, 34 (FIG. 9) protruding toward an opponent clamping portion and arranged spaced apart from each other in a vertical direction, and a contact surface (indicated generally as 72 in FIG. 9) formed rearward of first two protrusions [shaft 66 is rotated 90-degrees from shown orientation shown in FIG. 9). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Espy in view of Arakawa (EP 3 012 073).
	Espy does not disclose first, second or third arms. With respect to FIG. 9 Arakawa discloses a gripper 3003 supported by a movable arm body, wherein a movable arm body includes-
a device main body 2010 provided rotatably about a first axis X1 on a base 2100, 
a first arm 2040 rotatably connected to a device main body about a second axis X2 orthogonal to a first axis X1, 
a second arm 2060 rotatably connected to a distal end portion of a first arm about a third axis X3 extending in a same direction as a second axis X2, and 
a third arm 2080 rotatably connected to a distal end portion of a second arm 2060 about a fourth axis X5 extending in a same direction as a second axis X2, and 
a gripper 3003 is rotatably connected to a distal end portion of a third arm 2080 about a fifth axis X6 extending in a same direction as a first axis X1.
Note that rotation of third arm 2080 about axis X5 orients fifth axis X6 in a same direction as first axis X1. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Espy to include first, second and third arms as well as first, second, third, fourth and fifth axes, as taught by Arakawa, such that drive parts for rotation of arms is efficiently arranged within respective arm units, thus suppressing shortage of a wiring space within the arm and downsizing arm size while improving operability using the end effector and reducing utilization of driving device.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Espy in view of Bieler (US 2013/0020820).
	Espy does not disclose protrusions that have a spherical tip end surface. Bieler discloses protrusions 10 that have a spherical tip end surface 65. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Espy to include spherical tip end surfaces on protrusions, as taught by Bieler, which allows tools to be removed or replaced by means other than tools.
Allowable Subject Matter
Claims 6 & 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY W ADAMS/            Primary Examiner, Art Unit 3652